         Case 2:20-cv-02330-GGG Document 15 Filed 03/31/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 ALLAN MICHAEL NAQUIN                                                        CIVIL ACTION

 VERSUS                                                                           NO. 20-2330

 JERRY LARPENTER, SHERIFF, ET AL.                                           SECTION: “T”(1)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE for

failure to prosecute.

       New Orleans, Louisiana, this _____
                                     31st day of _______________,
                                                     March        2021.




                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
